DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicants amendments filed on 07/09/2021 have been entered.
Claims 1, 2, 6-8, 10-12, 15, 17 and 19 are currently pending.
Claims 10-12 have been withdrawn.
Claim 1 has been amended.
Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Creegan (US 3,914,484) in view of Nakajima et al. (JP 2013-136731), Higuchi et al. (JP 2013-018856) and Niiyama et al. (JP 2013-212694). 
 Regarding Claim 1
Creegan does not teach the polyisocyanate is a modified polyisocyanate, the modulus and loss tangent or the thickness of the sheet. 
Nakajima teaches a polyurethane adhesive using a polyol and a modified polyisocyanate. Nakajima teaches the polyiscoyante of hexamethylene diisocyanate can be modified with an ether of ethylene oxide units (Paragraph 0001, 0009-0010). Nakajima teaches this modification of the polyisocyanate reduces whitening of the resin during high temperature and humidity environments. (Paragraph 0008, 0016-0017). Thus, it would have been obvious to one with ordinary skill in the art to modify the polyisocyanate of Creegan for a reduction in whitening. 
Creegan and Nakajima do not teach the physical properties, modulus or loss tangent, or the thickness of the adhesive sheet.
Higuchi teaches a PSA polyurethane adhesive sheet (Abstract), where the thickness of 50 micron to 2 mm. (Paragraph 0060). This matches the claimed thickness range. Higuchi teaches this allows the PSA to be used in various applications. (Paragraph 0060). Thus, as Higuchi teaches the claimed thickness allow for various applications and substrates, it would have been obvious to one with ordinary skill in the art to use the claimed thickness taught by Higuchi. 
Creegan, Nakajima, and Higuchi do not teach the claimed loss tangent or shear modulus.
Niiyama teaches a urethane adhesive. (Paragraph 0010; Paragraph 0002), where the shear storage modulus is 5xl02 to 1x10s Pa. (Abstract). This overlaps the claimed range of 4.5 xlO3 to 5.0 xlO4 Pa. Niiyama teaches the loss tangent is 1.4 or less (Abstract). This overlaps the claimed range of 0.3 to 9.7. Niiyama teaches these ensures the adhesive layer can bond objects 
Creegan does not specifically teach the adhesive is optically clear. However, the combined references teach the same composition and Creegan does not teach colorants or pigments in the adhesive. Thus, it would be reasonable to presume Creegan would inherently also be optically clear, like the claimed invention. 
Regarding Claim 2, Higuchi teaches a peel force using a 180 degree peel test of 10 N/25 mm or more is considered good adhesion. This overlaps the claimed range of greater than 2N 25 mm. Thus, it would have been obvious to one with ordinary skill in the art at the time of invention for Creegan have the claimed peel force range to ensure proper adhesion. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 for being unpatentable over Creegan, Nakajima, Higuchi, and Niiyama as discussed above in Claims 1, 2 and 4, in further view Kitayama et al. (WO 2014/142192) [translated via family application of JPWO 2014-142192].
Regarding Claim 6, Creegan teaches the tackifier can be rosin, terpene, aliphatic and hydrogenated compounds (Column 4, Lines 42-51) but does not recite the tackifier contains at 
Kitayama teaches a urethane adhesive, where a tackfier is used. (Paragraph 0040, 0044) Kityama teaches rosin, terpene aliphatic and hydrogenated resins are suitable as tackifiers, as well as alicyclic saturated hydrocarbons. (Paragraph 0044-0046). Thus, as Kityama teaches these types of tackifying resins are known equivalents for use in urethane adhesives, it would have been obvious to one with ordinary skill in the art to use the tackifying resins of Kityama, including the alicyclic saturated hydrocarbons, in the adhesive of Creegan. 
Regarding Claim 15, Creegan teaches the tackifier can be rosin, terpene, aliphatic and hydrogenated compounds (Column 4, Lines 42-51) but does not recite the tackifier contains at least one of an alicyclic saturated hydrocarbon resin and a hydrogenated petroleum resin obtained by hydrogenating a copolymer of dicyclopentadiene and an aromatic compound.
Kitayama teaches a urethane adhesive, where a tackfier is used. (Paragraph 0040, 0044) Kityama teaches rosin, terpene aliphatic and hydrogenated resins are suitable as tackifiers, as well as alicyclic saturated hydrocarbons. (Paragraph 0044-0046). Thus, as Kityama teaches these types of tackifying resins are known equivalents for use in urethane adhesives, it would have been obvious to one with ordinary skill in the art to use the tackifying resins of Kityama, including the alicyclic saturated hydrocarbons, in the adhesive of Creegan. 

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 for being Creegan, Nakajima, Higuchi, and Niiyama as discussed above in Claim 1, 2 and 4, in further view of Tokunaga et al. (US 2006/0022309).
Regarding Claims 7-8, Creegan does not specifically teach the presence of a carboxylic acid-based plasticizer.
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Creegan to adjust the peel strength or application type of the PSA as taught by Tokunaga.
Regarding Claim 17, Creegan does not specifically teach the presence of a carboxylic acid-based plasticizer.
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Creegan to adjust the peel strength or application type of the PSA as taught by Tokunaga.

Claim 19 is rejected under 35 U.S.C. 103 for being unpatentable over being Creegan, Nakajima, Higuchi, Niiyama, and Kitayama as discussed in Claim 6 above in further view of Tokunaga. 
Regarding Claim 19, Creegan does not specifically teach the presence of a carboxylic acid-based plasticizer.
Tokunaga teaches transparent urethane PSA (Paragraph 0035) for use in displays. (Paragraph 0002). Tokunaga teaches adipic or phthalic acid ester, carboxylic acid-based, plasticizers can be added to urethane PSAs. (Paragraph 0039). Tokunaga teaches these plasticizers are added to adjust what the adhesive is used for and to adjust peel strength. (Paragraph 0040). Thus, it would have been obvious to one with ordinary skill in the art to add carboxylic acid-based plasticizer to Creegan to adjust the peel strength or application type of the PSA as taught by Tokunaga.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781